         Case 1:21-mj-01437-DLC Document 1-1 Filed 06/29/21 Page 1 of 7




     AFFIDAVIT OF SPECIAL AGENT CRAIG R. HARVEY IN SUPPORT OF AN
                APPLICATION FOR CRIMINAL COMPLAINT

       I, Special Agent Craig R. Harvey, depose and state as follows:

1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been since

July 2018.   I am currently assigned to the Boston Field Office, North Shore Gang Task Force

(“FBI Task Force”). The primary mission of the FBI Task Force is to identify, investigate, disrupt,

and dismantle violent criminal organizations operating in cities north of Boston.              My

responsibilities include the investigation of possible violations of federal law, including illegal

possession/transfer of firearms, firearms trafficking, narcotics trafficking, and violent crimes

involving firearms and narcotics trafficking. I have received training and experience in various

aspects of criminal law and procedure, including electronic and physical surveillance,

interrogations, stops, searches, seizures, and arrests for a variety of criminal offenses. Through

my training, knowledge, and experience, I have become familiar with the habits, methods, routines,

practices and procedures commonly employed by persons engaged in the use and trafficking of

illegal firearms and narcotics, including persons involved in criminal organizations.          My

investigations have included the use of surveillance techniques and the execution of search,

seizure, and arrest warrants.

2.     This affidavit supports an application for criminal complaint charging CESAR RIVERA

with: Count One, Possession with Intent to Distribute Controlled Substances, in violation of 21

U.S.C. § 841(a), and Count Two, Conspiracy to Possess Firearms in Furtherance of a Drug

Trafficking Crime, in violation of 18 U.S.C. § 924(o).

3.     The information contained in this affidavit is based on my personal observations and

review of records and reports, my training and experience, and information obtained from other




                                                1
         Case 1:21-mj-01437-DLC Document 1-1 Filed 06/29/21 Page 2 of 7




FBI and ATF agents, Massachusetts State Police (“MSP”) Troopers, local police officers and

witnesses. The dates and times in this affidavit are approximate. This affidavit is submitted for

the limited purpose of establishing probable cause for the issuance of the requested criminal

complaint and arrest warrant and does not set forth all of my knowledge about this matter.

                                     PROBABLE CAUSE

I.     BACKGROUND OF CESAR RIVERA

4.     I am familiar with CESAR RIVERA who has a date of birth of XX/XX/1999. RIVERA

has no adult criminal convictions but has five open criminal cases.

                               April 2019 Arrest After Shooting

5.     I am familiar with RIVERA’s past firearms arrests. In particular, RIVERA was arrested

on April 8, 2019, after Everett Police responded to a ShotSpotter activation. Following the

investigation, five firearms and numerous rounds of ammunition were recovered. Two shell

casings were also recovered. The firearms recovered were: (1) a 9mm Luger caliber, Glock, model

19, semi-automatic pistol, serial number MUP378; (2) a .38 Special caliber, Rossi, model M68,

revolver, serial number D636253; (3) a .40 S&W caliber, Glock, model 23 Gen 4, semi-automatic

pistol, serial number UPP044; (4) a .22 Long Rifle caliber, Intratec, model Tec-22, semi-automatic

pistol, serial number 049751; and (5) a 9mm Luger caliber, Glock, model 43, semi-automatic

pistol, serial number ACXP455. All five weapons were analyzed at the Massachusetts State Police

crime laboratory and determined to be operable firearms.

6.     The firearms were also analyzed for the presence of trace evidence, and latent fingerprints

were recovered from the Glock model 43, serial number ACXP455. The latent fingerprints

recovered from the Glock model 43, serial number ACXP455 were matched to RIVERA by an

examiner from the Massachusetts State Police crime laboratory. The two recovered shell casings




                                                2
         Case 1:21-mj-01437-DLC Document 1-1 Filed 06/29/21 Page 3 of 7




were also analyzed by a ballistician and a comparison of the tool markings revealed that the Glock

model 43, serial number ACXP455 had fired the discharged shell casings.

7.     RIVERA was charged with state firearms offenses, including unlawful possession and

discharge, in relation to this incident. See Malden District Court, Docket Nos. 1950CR000759,

1950CR001175. In or about September 2019, a warrant issued for RIVERA’s arrest after he

defaulted from Malden District Court on this case, and he remained in default until on or about

December 23, 2020, when he was arrested.

8.     I am also aware through the course of this investigation that these five firearms recovered

on April 8, 2019, were depicted in a music video entitled “Ten Toes Down” that is believed to

have been filmed on the same day of RIVERA’s arrest. During the course of the music video

numerous individuals affiliated with racketeering enterprises known as Epic Nation the Label

(ENTL), the Little Crip Gangsters (LCG), and Tiny Rascals Gang (TRG) can be seen holding

firearms in the music video, and the lyrics to the song discuss drug distribution, and willingness to

commit violence. A still image follows with an individual identified to be RIVERA outlined in

red:




                                                 3
         Case 1:21-mj-01437-DLC Document 1-1 Filed 06/29/21 Page 4 of 7




9.     The following is a still image from Ten Toes Down depicting the various firearms visible

in the video. Among the firearms depicted in the video that were recovered later that evening are

the Intratec, model Tec-22, serial number 049751 (outlined in blue), and the .38 Special caliber Rossi

model M68 revolver (outlined in red). Additionally, three Glock style firearms similar to those later

recovered can also be seen (outlined in white).




                                                  4
            Case 1:21-mj-01437-DLC Document 1-1 Filed 06/29/21 Page 5 of 7




II.    DECEMBER 22, 2020 ARREST

10.    In or about December of 2020, law enforcement sought to locate RIVERA, who was

wanted on four warrants. On December 22, 2020, MSP Troopers, Somerville Police, the FBI

Violent Crimes Task Force, and the U.S. Marshals Services (collectively, “law enforcement”)

located RIVERA, along with two other male individuals, at a public car wash in Malden,

Massachusetts.

11.    An MSP Trooper called to RIVERA by his name, informed RIVERA that he was under

arrest, and placed him into custody. Law enforcement located the following on RIVERA’s person:

       a.       Glock 26 9mm pistol, serial number ABVZ275, with a loaded high-capacity

                magazine containing 9 rounds;

       b.       Approximately 28 grams of white rock-like substance, packed in 7 plastic bags.

                This substance was later tested at the Massachusetts State Police crime laboratory

                (MSPCL) and confirmed to be cocaine base;




                                                5
            Case 1:21-mj-01437-DLC Document 1-1 Filed 06/29/21 Page 6 of 7




       c.       More than 8 grams of brown powdery substance, analyzed and confirmed to be

                fentanyl by the MSPCL;

       d.       Approximately 7 grams of green vegetative matter, consistent with marijuana; and

       e.       Approximately $2,709 in U.S. currency.

12.    The Glock 26 9mm pistol, serial number ABVZ275, was determined to be an operable

firearm through testing firing at the Massachusetts State Police crime laboratory.

13.    During law enforcement’s attempt to arrest RIVERA, one of the male individuals

(“Individual 2”) pushed a law enforcement officer attempting to assist.         Law enforcement

attempted to prevent Individual 2 and the third individual (“Individual 3”) from interfering and

placed Individual 2 and 3 in handcuffs. Law enforcement observed a large bulge in Individual 2’s

pants pocket and during a pat-down of Individual 2, recovered a Smith and Wesson .40 caliber

pistol with a loaded magazine from Individual 2’s pant leg. During a search of Individual 3’s

person, a prescription bottle with a destroyed label containing 82 suspected oxycodone pills and

approximately $354 in U.S. currency were located.




                                                6
         Case 1:21-mj-01437-DLC Document 1-1 Filed 06/29/21 Page 7 of 7




                                        CONCLUSION

14.    Based the foregoing, there is probable cause to believe that RIVERA violated 21 U.S.C. §

841(a)(1), by possessing 28 grams of cocaine base, and fentanyl with intent to distribute on

December 22, 2020. Further, there is probable cause that RIVERA violated 18 U.S.C. § 924(o),

by conspiring to possess firearms in furtherance of, and using and carrying firearms during and in

relation to, a drug trafficking crime on the date of April 8, 2019, and December 22, 2020.



       Sworn to via telephone in accordance with Federal Rule of Criminal Procedure 4.1 on June

29, 2021.




                                              Craig R.
                                                    R Harvey
                                              Special Agent
                                              Federal Bureau of Investigation


        Sworn to under the penalties of perjury by telephone in accordance with Fed. R. Crim. P.

4.1 on June 29, 2021.




____________________________________
HON. DONALD L. CABELL
UNITED STATES MAGISTRATE JUDGE




                                                7
